                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


CHARLIE LEWIS THORNTON JR.,                            4:18-CV-04151-KES

                    Plaintiff,

                                                 ORDER GRANTING MOTION TO
       vs.                                      PROCEED ON APPEAL WITHOUT
                                                    PREPAYMENT OF FEES
WARDEN GROMER, INDIVIDUAL AND
OFFICIAL CAPACITY; OFFICER
LEIDHOLT, BADGE #481, INDIVIDUAL
AND OFFICIAL CAPACITY; OFFICER
MCGOVERN, BADGE #460,
INDIVIDUAL AND OFFICIAL CAPACITY;
AND LT. MATTSON, BADGE # 573,
INDIVIDUAL AND OFFICIAL CAPACITY;

                    Defendants.



      Plaintiff, Charlie Lewis Thorton Jr., filed a pro se civil rights lawsuit

under 42 U.S.C. § 1983. Docket 1. Judgment was entered against Thornton

and he filed a notice of appeal. Dockets 25 and 29. Thornton filed a motion for

leave to proceed in forma pauperis on appeal without repayment of fees and

filed his prisoner trust account report. Dockets 30 and 31.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing

fee.” 28 U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the

prisoner . . . files an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.
1997) (quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). Therefore,

“ ‘[w]hen an inmate seeks pauper status, the only issue is whether the inmate

pays the entire fee at the initiation of the proceedings or over a period of time

under an installment plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d

601, 604 (6th Cir. 1997)). “[P]risoners who appeal judgments in civil cases

must sooner or later pay the appellate filing fees in full.” Id. (citing Newlin v.

Helman, 123 F.3d 429, 432 (7th Cir. 1997)).

      In Henderson, the Eighth Circuit set forth “the procedure to be used to

assess, calculate, and collect” appellate filing fees in compliance with the

PLRA. 129 F.3d at 483. First, the court must determine whether the appeal is

taken in good faith. Id. at 485 (citing 28 U.S.C. § 1915(a)(3)). Then, so long as

the prisoner has provided the court with a certified copy of his prisoner trust

account, the court must “calculate the initial appellate partial filing fee as

provided by § 1915(b)(1), or determine that the provisions of § 1915(b)(4)

apply.” Id. The initial partial filing fee must be 20 percent of the greater of:

      (A)    the average monthly deposits to the prisoner’s account; or
      (B)    the average monthly balance in the prisoner’s account for the 6-
             month period immediately preceding the filing of the complaint or
             notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . .

appealing a civil or criminal judgment for the reason that the prisoner has no

assets and no means by which to pay the initial partial filing fee.” 28 U.S.C.

§ 1915(b)(4).
      It appears that Thornton’s appeal is taken in good faith. Further, he has

provided the court with a report of his prisoner trust account, which indicates that

he has average monthly deposits to his prisoner trust account of $0.00 and an

average monthly balance of $0.00. Docket 31. Based on this information, the court

waives Thornton’s initial filing fee.

      In order to pay his filing fee, Thornton must Amake monthly payments of

20 percent of the preceding month=s income credited to the prisoner=s

account.@ 28 U.S.C. ' 1915(b)(2). The statute places the burden on the

prisoner=s institution to collect the additional monthly payments and forward

them to the Court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month=s income credited to the prisoner=s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner=s account to the clerk of the court each time the amount
      in the account exceeds $10 until the filing fees are paid.

28 U.S.C. ' 1915(b)(2). The installments will be collected pursuant to this

procedure.

      The clerk of the court will send a copy of this order to the appropriate

financial official at Thornton’s institution. Thornton will remain responsible for

the entire filing fee, as long as he is a prisoner, even if the case is dismissed at

some later time. See In re Tyler, 110 F.3d 528, 529B30 (8th Cir. 1997).
  IT IS ORDERED:

  1. That Thornton’s motion to proceed in forma pauperis on appeal
     (Docket 30) is granted.

DATED August 15, 2019.


                               BY THE COURT:


                               /s/Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE
